
	

116 S2643 IS: Judge Damon Keith Congressional Gold Medal Act of 2019
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2643
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2019
			Mr. Peters introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To posthumously award a Congressional Gold Medal to Judge Damon Jerome Keith.
	
	
		1.Short title
 This Act may be cited as the Judge Damon Keith Congressional Gold Medal Act of 2019.
 2.FindingsCongress finds the following: (1)Judge Damon Keith was born on July 4, 1922, in Detroit, Michigan, and died at his home in Detroit, Michigan, surrounded by family and loved ones, on April 28, 2019.
 (2)Judge Damon Keith received a bachelor of arts from West Virginia State University, a juris doctor from Howard University School of Law, and a master of laws from Wayne State University Law School.
 (3)Judge Damon Keith served in the United States Army from 1943 to 1946 when he was discharged as a sergeant.
 (4)Judge Damon Keith devoted his life to public service and served more than 50 years on the Federal bench where he was a champion for civil rights and individual liberties for all.
 (5)Judge Damon Keith served as one of the first cochairman of the Michigan Civil Rights Commission at its inception in 1964 where he worked to oppose discrimination and enforce equal protection under the law.
 (6)Judge Damon Keith was first nominated to the United States District Court for the Eastern District of Michigan in 1967 by President Lyndon Johnson where he served as the first African-American chief judge of the court from 1975 to 1977.
 (7)Judge Damon Keith became the sixth African American to serve on the United States Court of Appeals for the Sixth Circuit when he was nominated by President Jimmy Carter in 1977, where he served as senior judge on the court from May 1, 1995, until his passing.
 (8)Judge Damon Keith in a 1970 decision upheld the civil rights of Pontiac, Michigan, students when he ordered a bus policy and new boundaries in Pontiac, Michigan, schools in order to end racial segregation.
 (9)Judge Damon Keith defended the protections guaranteed under the Fourth Amendment to the Constitution of the United States when he held in United States v. Sinclair, 321 F. Supp. 1074 (E.D. Mich. 1971), a landmark decision upheld by the Supreme Court of the United States, that the United States Government must obtain a warrant before beginning domestic electronic surveillance.
 (10)Judge Damon Keith ruled against housing discrimination in Garrett v. City of Hamtramck, 394 F. Supp. 1151 (E.D. Mich. 1975), where he ordered the city of Hamtramck, Michigan, to relocate 500 African Americans who had been displaced by federally supported urban renewal projects.
 (11)Judge Damon Keith worked throughout his career to safeguard the civil liberties, civil rights, and voting rights of all people of the United States while opposing housing, job, and racial discrimination.
 (12)Judge Damon Keith has received more than 40 honorary degrees as well as the Spingarn Medal from the National Association for the Advancement of Colored People, the highest honor of the organization for distinguished achievement, and the Edward J. Devitt Distinguished Service to Justice Award, the highest award that can be bestowed on a member of the Federal judiciary.
 (13)Judge Damon Keith inspired generations of lawyers that served under him as clerks and influenced the State of Michigan for decades.
 (14)Judge Damon Keith, who coined the phrase democracies die behind closed doors, will be remembered for his dedication to upholding the Constitution of the United States and commitment to justice.
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the posthumous presentation, on behalf of Congress, of a gold medal of appropriate design in commemoration of Judge Damon Keith.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Award of medal
 (1)In generalAfter the award of the gold medal referred to in subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be displayed as appropriate and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other locations and events associated with Judge Damon Keith.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost, including labor, materials, dies, use of machinery, and overhead expenses, of the gold medal and any such duplicates.
		5.Status of medals
 (a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			
